Name: Council Regulation (EEC) No 3196/80 of 8 December 1980 amending, for the second time, Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333/6 Official Journal of the European Communities 11 . 12. 80 COUNCIL REGULATION (EEC) No 3196/80 of 8 December 1980 amending, for the second time, Regulation (EEC) No 351 /79 concerning the addi ­ tion of alcohol to products in the wine sector (EEC) No 28 1 7/79 (4 ) ; whereas , moreover, experience has shown that this can be done without difficulty ; whereas Regulation (EEC) No 351 /79 should therefore be amended by extending to 31 December 1981 the transitional period due to expire on 31 December 1980, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 351 /79, '31 December 1980' shall be replaced by '31 December 1981 '. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/7? of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2930/80 (2 ), and in particular Article 42 (2) thereof, Having regard to the proposal from the Commission , Whereas , pending the adoption of provisions supple ­ menting or harmonizing the definitions of semi-spark ­ ling wines and of products falling within heading No 22.06 of the Common Customs Tariff, provision should be made to extend the period of application of the provisions referred to in Article 4 of Council Regu ­ lation (EEC) No 351 /79 (3 ), as amended by Regulation Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1980 . For the Council The President C. NEY (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2) OJ No L 305, 14 . 11 . 1980 , p . 1 . ( 3 ) OJ No L 54, 5 . 3 . 1979 , p . 90 . (4 ) OJ No L 320 , 15 . 12 . 1979 , p. 7 .